Citation Nr: 1118520	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-25 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center 
in St. Paul, Minnesota



THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1969 to September 1972.  He died in January 2000.  The appellant asserts that she is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  
 

FINDINGS OF FACT

1.  The appellant and the Veteran were married in December 1972 and divorced in May 1995. 

2.  The Veteran died in January 2000.

3.  The appellant was not married to the Veteran at the time of his death.


CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for VA death benefit purposes.  38 U.S.C.A. § 101 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Death pension, dependency and indemnity compensation (DIC), and accrued benefits are payable to a "surviving spouse" who meets the legal criteria for entitlement to such benefits.  38 U.S.C.A. §§ 1521, 1541, 5121 (West 2002 and Supp. 2010).

The term "surviving spouse" includes (1) a person of the opposite sex whose marriage to the veteran meets the requirements noted in 38 C.F.R. § 3.1(j); (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse); and (4) who has not remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person since the veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA purposes as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.

Analysis

The appellant seeks to have status as the Veteran's surviving spouse in order to receive VA benefits.  The appellant's claim for DIC benefits was filed in September 2008.

The record establishes that the appellant and the Veteran were married in December 1972 and divorced in May 1995.  The marriage took place in Texas.  The appellant currently lives in Texas.  The May 1995 divorce is reflected in a final judgment from a District Court of the State of Texas.  

The appellant asserts that the divorce in May 1995 occurred out of necessity as the Veteran was an alcoholic who verbally and physically abused her.  She contends that her son confided in her that if the Veteran abused her again, he would kill his father; therefore, she filed for divorce.  Nonetheless, the record reflects that she and the Veteran were divorced in May 1995 and were not married at the time of his death.  Thus, it is uncontroverted that she does not meet the basic requirements for recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits.

To some extent, the appellant appears to be raising an argument couched in equity.  However, the Board has no option but to decide this case in accordance with the applicable law.  Thus, the appellant's claim must be denied.  The Board may not grant a benefit that the appellant is not eligible to receive under the law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless a claimant meets all of the requirements of a particular law, he or she is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while sympathetic to the appellant's arguments, has no legal basis to grant this appeal.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


